IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 21, 2008
                                No. 08-50030
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ALFREDO VELA-ONTIVEROS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-1951-ALL


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Alfredo Vela-Ontiveros (Vela) appeals the 24-month sentence imposed
following his guilty plea conviction of importation of a controlled substance and
possession with intent to distribute a controlled substance. Vela argues that the
sentence is unreasonable in light of the 18 U.S.C. § 3553(a) factors. He contends
that the court did not adequately take into account his personal history, namely
that he had a bachelor’s degree, had worked as a teacher in Mexico, was a legal
permanent resident of the United States, and had no criminal record. He asserts

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50030

that he committed this offense because a series of medical emergencies undercut
his ability to support his family and that he is unlikely to pose any future danger
to the public.
      Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors in § 3553(a). See
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). A sentence
imposed within the properly-calculated guidelines range is entitled to a
presumption of reasonableness. Rita v. United States, 127 S. Ct. 2456, 2462
(2007); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Review is for
an abuse of discretion. Gall v. United States, 128 S. Ct. 586, 597 (2007).
      At sentencing, the district court stated that it had considered Vela’s
circumstances, the circumstances of the case, the Guidelines, the statutory
factors, and the presentence report in arriving at a sentence that it considered
to be sufficient, but not greater than necessary, to achieve the purposes of the
statute. The court, noting that it had 40-60 sentencings that week alone,
specifically found that Vela’s reasons for committing this offense were similar
to the reasons offered by others. The court recognized that Vela was well
educated and had been a school teacher, but determined that this was not a
mitigating circumstance because he had had the privilege of being well educated
and was capable of making good choices, but instead had made very bad
decisions and risked putting drugs on the street that could have gone to children.
      The district court imposed the lowest sentence under the advisory
guidelines range. Vela has not shown that this was an abuse of discretion. See
Rita, 127 S. Ct. at 2470.
      AFFIRMED.




                                        2